ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 and 08/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 21, 23-28, 30-35, 37-40 have been examined.
	Claims 1-20, 22, 29 and 36 have been cancelled.
Response to Arguments
Applicant’s arguments, filled on 01/18/2022, with respects to the rejection(s) of claim(s) 21, 23-28, 30-35, 37-40 have been fully considered and are persuasive. Therefore, the rejections 35 U.S.C. 101 and 35 U.S.C 103 have been withdrawn. However, upon further consideration, a new/previous double patenting rejection for claims 21, 23-28, 30-35, 37-40 filled on 01/18/2022 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of patent 10410115B2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-28, 30-35, 37-40  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10410115B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 

	In the claim 21 of the application discloses “An autonomous vehicle comprising: one or more processors including a graphics processor; a network interface to provide access with one or more networks; and a memory to store data; wherein the one or more processors are to: collect data from a plurality of data sources in operation of the autonomous vehicle, where the plurality of data sources includes sources external to the autonomous vehicle, combine the collected data from the plurality of data sources, generate one or more training sets for neural networks based on the combined data, communicate the one or more training sets from the autonomous vehicle to an external server for training of neural networks, receive information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles, and perform a diagnosis related to parts or services for the autonomous vehicle based at least in part on the received information from the external source.”, while in the approved claim 1 of the patent discloses “An apparatus comprising: one or more processors including a graphics processor; a network interface to provide access with one or more networks; and a memory to store data, the memory including a trained local convolutional neural network (CNN); wherein the one or more processors are to: to detect one or more sets of data from one or more sources, the one or more sets of data including data requiring a first computation; and determine whether the first computation is to be performed locally at the apparatus utilizing the local CNN or is to be directed to be performed remotely at a remote computing device utilizing a remote CNN, the remote computing device being in communication with the apparatus over the one or more networks, wherein the determination is based on either or both of: a complexity of the first computation, or a level of confidence in a decision for the first computation using the local CNN.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim 
In the claim 28 of the application discloses “A method comprising: collecting data by an autonomous vehicle from a plurality of data sources in operation of the autonomous vehicle, where the plurality of data sources external to the autonomous vehicle, wherein the autonomous vehicle includes one or more processors, including a graphics processor, and a network interface to provide access with one or more networks; combining the collected data received from the plurality of data sources; generating one or more training sets for neural networks based on the combined data; communicating the one or more training sets  from the autonomous vehicle to an external server for training of neural networks; receiving information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles; and performing a diagnosis related to parts or services for the autonomous vehicle based at least in part on the received information from the external source.”, while in the approved claim 9 of the patent discloses “A method comprising: detecting one or more sets of data from one or more sources, the one or more sets of data including data requiring a first computation; and determining whether the first computation is to be performed locally at a local computing device utilizing a trained local convolutional neural network (CNN) or is to be directed to be performed remotely at a remote computing device utilizing a remote CNN, the remote computing device being in communication with the local computing device over one or more networks, wherein the determination is based on either or both of: a complexity of the first computation, or a level of confidence in a decision for the first computation using the local CNN.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the 
In the claim 35 of the application discloses “ At least one non-transitory machine-readable medium comprising instructions that when executed by a local computing device, cause the local computing device to perform operations comprising: collecting data by an autonomous vehicle from a plurality of data sources in operation of the autonomous vehicle, where the plurality of data sources includes sources external to the autonomous vehicle, wherein the autonomous vehicle includes one or more processors, including a graphics processor, and a network interface to provide access with one or more networks; combining the data received from the plurality of data sources; generating one or more training sets for neural networks based on the combined data; communicating the one or more training sets  from the autonomous vehicle to an external server for training of neural networks; receiving information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles; and performing a diagnosis related to parts or services for the autonomous vehicle based at least in part on the received information from the external source.”, while in the approved claim 16 of the patent discloses “At least one non-transitory machine-readable medium comprising instructions that when executed by a local computing device, cause the local computing device to perform operations comprising: detecting one or more sets of data from one or more sources, the one or more sets of data including data requiring a first computation; and determining whether the first computation is to be performed locally at the local computing device utilizing a trained local convolutional neural network (CNN) or is to be directed to be performed remotely at a remote computing device utilizing a remote CNN, the remote computing device being in communication with the local computing device over one or more networks, wherein the determination is based on either or both of: a complexity of the first computation, or a level of confidence in a decision for the first computation using the local CNN.”, From this comparison 
Allowable Subject Matter
Claims 21, 23-28, 30-35, 37-40 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double Patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:
The reason for indicating allowable subject matter over the prior art of record Grimm (US20160133131A1).
Grimm discloses data over roadway liability by multiple vehicles with participatory sensor systems. The data are collected over the roadway liability from the vehicles with participatory sensor systems on a server computer which has a processor and a memory. The data are analyzed over the roadway liability by the server computer to determine consensus estimates of the roadway liability.
In regards to claim 21, Grimm either individually or in combination with other prior art fails to teach or render obvious collect data from a plurality of data sources in operation of the autonomous vehicle, where the plurality of data sources includes sources external to the autonomous vehicle, combine the collected data from the plurality of data sources, generate one or more training sets for neural networks based on the combined data, communicate the one or more training sets from the autonomous vehicle to an external server for training of neural networks, receive information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles, and Attorney Docket No.: P115871-C1-2- Application Filed: July 22, 2019 Application No.: 16/518,828perform a diagnosis related to 
In regards to claim 28, Grimm either individually or in combination with other prior art fails to teach or render obvious combining the collected data received from the plurality of data sources; generating one or more training sets for neural networks based on the combined data; communicating the one or more training sets from the autonomous vehicle to an external server for training of neural networks, receiving information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles; and performing a diagnosis related to parts or service for the autonomous vehicle based at least in part on the received information from the external source.
In regards to claim 35, Grimm either individually or in combination with other prior art fails to teach or render obvious collecting data by an autonomous vehicle from a plurality of data sources in operation of the autonomous vehicle, where the plurality of data sources includes sources external to the autonomous vehicle, wherein the autonomous vehicle includes one or more processors, including a graphics processor, and a network interface to provide access with one or more networks; combining the collected data received from the plurality of data sources; generating one or more training sets for neural networks based on the combined data; Attorney Docket No.: P115871-C1-5- Application Filed: July 22, 2019Application No.: 16/518,828communicating the one or more training sets from the autonomous vehicle to an external server for training of neural networks, receiving information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles; and performing a diagnosis related to parts or service for the autonomous vehicle based at least in part on the received information from the external source.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662